DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 8/10/2021, is acknowledged. 1 – 2 are amended. Claims 3 – 4 are newly entered. Claims 1 – 4 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
3, the claim recites “wherein each of the plurality of cylindrical portions is selected from…”. There is insufficient antecedent basis for the limitation “the plurality of cylindrical portions” in the claim.
The Examiner respectfully recommends Applicant amend to “wherein each of the plurality of first cylindrical portions and the plurality of second cylindrical portions is selected from…”, as these proposed limitations have proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP S59-100213 (“Hikita”; herein citing English machine translation provided with this correspondence except for figures) in view of US 3024626 (“Frischman”; of record).
Regarding claim 1, Hikita teaches an axle for rail vehicles ([0001], L 14-15 – “train axle”). From Figs. 1-2 of Hikita, it is apparent that the axle, referred to by Hikita as the “work” W ([0001], L 17-18) has a first and second end (Figs. 1-2, W). Further, Hikita teaches that the axle has a reinforced, inductively hardened layer (referred to as a “surface-cured layer”) which extends continuously from the first end to the second end of the axle ([0001], L 23-25). 
 each having a respective diameter, plurality of second cylindrical portions each having a respective diameter smaller than any one of the diameters of the plurality of first cylindrical portions, and plurality of transitional portions each joining a first cylindrical portion from the plurality of first cylindrical portions to a second cylindrical portion from the plurality of second cylindrical portions”, the Examiner notes that the Figures of Hikita teach such portions. For example, the thickest regions of the axle “W” in Figs. 1-2 may be considered to be “first cylindrical portions”, while the thinner regions of the axle “W” in Figs. 1-2 may be considered to be “second cylindrical portions”. The regions of variable thickness which join these two regions of the axle “W” in Figs. 1-2 may be considered to be “transitional portions”).
Further, Hikita teaches that the surface-cured layer i.e. the reinforced, inductively hardened layer has a uniform thickness along an entire length of the axle form the first end to the second end ([0001], L 23-25). Thus, The Examiner notes that this uniform thickness of the layer would be present in all areas of the axle, including the claimed “in the first and the second cylindrical parts” and “in the transitional parts”, as Hikita notes that the uniform thickness of the inductively hardened surface layer is obtained despite different areas of the axle having different diameters ([0001], L 23-25).
Regarding the claimed “central region extending continuously from first end to second end”, the Examiner notes that as Hikita teaches the presence of a hardened surface layer, there is an implicit understanding that there must be a “bulk” or central region of the axle, which exists beneath the surface hardened layer. The Examiner notes that such a central region is inherent to the reference, due to the teaching in Hikita that the surface-cured layer has a uniform thickness, despite variation in thickness of the axle along its length. If both of these aspects are accepted, then 
Hikita is silent regarding the presence of a “transition layer extending continuously from the first end to the second end, having with a gradually decreasing gradient of mechanical properties along its thickness from the reinforced, inductively hardened layer to the central region”. The Examiner notes that the presence of such a layer may be assumed, as if this were not the case, a surface hardened region and a bulk region of the axle would be present, with two different hardness values, the surface being harder and the bulk or central region being softer, and there would be no gradient between them; that is, the hardness would instantaneously change from the surface hardened hardness to the bulk hardness. Such phenomena is not characteristic of inductive hardening processes.
Moreover, to the extent that such a transition layer is not implicitly present, Frischman teaches an automotive steel axle shaft (Title), wherein a primary object is to provide a differential hardness gradient between a surface region and a central region (3: 19-24). Frischman teaches that the hardness gradient between these regions allows for a combination of high mechanical properties in torsion and high fatigue resistance of the axle shaft, while retaining a good load carrying capability, due to the presence of a hard surface layer and a tough underlying softer core region (2: 26-40).
It would have been obvious to an ordinarily skilled artisan to impart a differential hardness gradient onto the axle of Hikita, between the inductively hardened surface layer and the bulk or central region of the axle. Such a hardness gradient permits a combination of high mechanical 
Regarding claim 2, Hikita is silent as to the specific thickness of the transition layer, relative to the thickness of the hardened surface layer.
As discussed previously, Frischman teaches an automotive steel axle shaft (Title), wherein a primary object is to provide a differential hardness gradient between a surface region and a central region (3: 19-24). Specifically, Frischman discloses the desired control of the hardness gradient in Fig. 6 (6: 36-39). From Figure 6, the thickness of the inductively hardened layer and transition layer can be calculated, where the transition layer begins at a depth of approximately 2/16 of an inch, and the end can be determined where the hardness value levels off, at a depth of approximately 10/16 of an inch. Calculation of the thickness of the transition layer is as follows, in inches:                         
                            
                                
                                    
                                        
                                            10
                                        
                                        
                                            16
                                        
                                    
                                    -
                                    
                                        
                                            2
                                        
                                        
                                            16
                                        
                                    
                                    =
                                    
                                        
                                            8
                                        
                                        
                                            16
                                        
                                    
                                
                            
                        
                     . The thickness of the inductively hardened layer is measured from the surface to the start of the transition layer, and is thus approximately 2/16 of an inch. Using these thicknesses, the relationship can be calculated:
                
                    
                        
                            t
                            r
                            a
                            n
                            s
                            i
                            t
                            i
                            o
                            n
                             
                            l
                            a
                            y
                            e
                            r
                             
                            t
                            h
                            i
                            c
                            k
                            n
                            e
                            s
                            s
                        
                        
                            i
                            n
                            d
                            u
                            c
                            t
                            i
                            v
                            e
                            l
                            y
                             
                            h
                            a
                            r
                            d
                            e
                            n
                            e
                            d
                             
                            l
                            a
                            y
                            e
                            r
                             
                            t
                            h
                            i
                            c
                            k
                            n
                            e
                            s
                            s
                        
                    
                    =
                    
                        
                            
                                
                                    8
                                
                                
                                    16
                                
                            
                        
                        
                            
                                
                                    2
                                
                                
                                    16
                                
                            
                        
                    
                    =
                    4
                    x
                     
                    t
                    h
                    i
                    c
                    k
                    e
                    r
                
            
Thus, Hikita as modified by Frischman teaches that the transition layer thickness is about 4 times the thickness of the inductively hardened layer, falling within the claimed range of at least 1.5 times thicker. 
Regarding claim 3, the Examiner notes that Hikita does not explicitly list specific elements of the axle, such as a seat, an axle body, a journal, a seat for a sealing ring, and a zone for mounting of a driving gear-box. However, in view of the similarity in structure between the axle “1” of instant Figs. 1-2, and the axle “W” of Figs. 1-2 of Hikita, as well as the conventional nature of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP S59-100213 (“Hikita”; herein citing English machine translation provided with this correspondence except for figures) in view of US 3024626 (“Frischman”; of record) as applied to claim 1, and further in view of US 6030471 (“Coles”).
Regarding claim 4, neither Hikita nor Frischman explicitly teach that the exterior surface of the axle exhibits a homogenous field of residual compression stresses.
Coles teaches a method for induction hardening objects such as crane wheels (Title). Coles teaches that the uniformity of case hardness of the wheel is improved so as to provide a more uniform wear surface hardness and more uniform subsurface stresses, which lead to uniform compressive stresses, thereby improving the reliable working life of the wheel (4: 21-26). Further, Coles teaches that the uniform compressive stresses increase the strength and toughness of the wheel (6: 64 – 7: 6).
It would have been obvious to an ordinarily skilled artisan to process the axle of Hikita such that case hardness of the axle is made uniform, thereby leading to uniform compressive stresses. Such improvement leads to an increase in reliable working life of a processed workpiece, as well as an increase in strength and toughness.

Response to Arguments
Applicant’s remarks filed 8/10/2021 are acknowledged and have been fully considered. Applicant has argued that the amendments to independent claim 1 distinguish over the Frischman reference, as it is argued that Frischman does not disclose an axle with the newly added claim limitations, while also arguing that Frischman does not teach or suggest a uniform thickness of the inductively hardened surface layer extending continuously from the first end to the second end of the axle.
The Examiner, without commenting on the persuasiveness of Applicant’s arguments, has withdrawn the previous ground of rejection of claims 1 – 2 under 35 USC 102(a)(1) over the Frischman reference. However, upon further search and consideration, new grounds of rejection have been presented, incorporating the newly cited Hikita reference and modified by Frischman.
Applicant argues further that one cannot conclude with certainty that the axle of Frischman has a reinforced, inductively hardened layer and a transition layer as claimed in claim 1 because the region with a shallow slope as disclosed in Fig. 6 of Frischman could be (and is likely) representing the combined effects of the combination of inductive hardening and shot peening. Applicant makes this argument again in alleging that for this reason, a skilled person cannot determine the relative thickness of the inductively hardened layer and the transition layer, referring to the limitations of instant claim 2.
The Examiner finds this argument unpersuasive such that it applies to the newly entered ground of rejection based on the combined teachings of Hikita and Frischman. It is noted that Applicant has argued that the reference incorporates an additional processing step that is not required in the instant claim. Firstly, the Examiner asserts that the claims in question are product claims, not method of process claims. Thus, the fact that an additional processing step such as shot may be done to obtain the aforementioned transition layer, does not preclude the reference from meeting the claimed requirements. In short, the fact that shot peening is disclosed is not relevant to the instant claim, as the instant claim is a product claim, not a method claim. The structural requirements of the claim have all been met by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735